      Case 2:19-cv-10766-GGG-MBN Document 11 Filed 08/28/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

SHANNON REEVES


VERSUS                                              CIVIL ACTION


CITY OF NEW ORLEANS/                                NO. 19-CV-10766
NEW ORLEANS POLICE
DEPARTMENT;
RHETT CHARLES;                                      SECTION: "T"(5)
JENERIO SANDERS;
PAUL NOEL;
RANNIE MUSHATT;
WALTER POWERS;
ARLINDA WESTBROOK;
CHRISTOPHER JOHNSON;
RAYMOND BURKART, SR.;
STEPHANIE LANDRY; AND
MICHAEL HARRISON


                                            ORDER

       Considering the Plaintiff, Shannon Reeves’, Motion for Extension of Time to Effect

Proper Service, or to Obtain Waiver Thereof,

       IT IS ORDERED that the Motion is GRANTED; Plaintiff’s time for executing service, or

obtaining a waiver thereof, on or from Defendants is extended by sixty (60) days.

                                    28th day of _____________,
       New Orleans, Louisiana, this _____           August     2019.


                          ___________________________________
                                U.S. MAGISTRATE JUDGE
